Gase 5:20-cr-00055-JA-PRL Document 60 Filed 02/12/21 Page 1 of 2 PagelD 303

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

UNITED STATES OF AMERICA

vs. CASE NO. 5:20-cr-55-JA-PRL
XAVIER SIMS

 

ORDER

This case is before the Court on Defendant’s Motion to Suppress Firearm,
Ammunition, and Statements (Doc. 24). United States Magistrate Judge Philip
R. Lammens conducted a hearing on the matter and submitted a Report (Doc.
46) recommending that the motion be denied. Defendant objected to the Report
(Doc. 56). The Government responded to Defendant’s objections and concurred
with the Report. (Doc. 58).

The Court performed a de novo review of the entire record in this matter.
That record consists of the transcript of the hearing and the exhibits offered in
evidence. Having conducted the de novo review, the Court agrees with the
findings of fact and conclusions of law in the Report and Recommendation.
Therefore it is ORDERED as follows:

1. Defendant’s Objections to the Report and Recommendation (Doc. 56)

 

are overruled.

 

 
Gase 5:20-cr-00055-JA-PRL Document 60 Filed 02/12/21 Page 2 of 2 PagelD 304

2. The Report and Recommendation (Doc. 46) is adopted and confirmed
and made a part of this Order.

3. Defendant’s Motion to Suppress Firearm, Ammunition, and
Statements (Doc. 24) is DENIED.

DONE and ORDERED in Orlando, Flori February /Z

  

 

JOHANTOONTI
Unfted States District Judge

Copies furnished to:

United States Attorney

United States Probation Office
United States Pretrial Services Office
Counsel for Defendant

 

 

 
